REASONS FOR ALLOWANCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This office action is in response to the supplemental amendment of 12/17/2021.

Examiner's Amendment
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. This examiner's amendment is based on the applicant reply (1/19/2021) of response to restriction requirement of 11/16/2020 (election without traverse). The application has been amended as follows:

AMENDMENTS TO THE CLAIMS
Claims 1- 5 AND 11-15 (canceled).

Allowable Subject Matter
Claims 6-10 are allowed.

The following is an examiner’s statement of reasons for allowance: the prior art taken singularly or in combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper.

In regard to independent claims 1 and 13, the closest prior art are US 2011/0082704 of Blum and US 20190013960 of Sadwick.

Regarding Claim 6, Blum teaches a remote eye examination system (REES) comprising: a local computing device coupled to a remotely controlled phoropter disposed in a patient examination room, and communicatively coupled to a remote computer from over a computer communications network; a remote refractory module comprising computer program instructions executing in memory of the local computing device, the program instructions performing: initiating a remote chat session over the computer communications network between the local computing device and the remote computer; initializing the phoropter for remote control by the remote computer; a refractory examination utilizing the phoropter has commenced for a specific patient; responsive to a determination that the refractory examination utilizing the phoropter has commenced, recording data into a patient record of the specific patient and monitoring a progression of the refractory examination; and, on condition that a threshold period of time before a conclusion of the refractory examination is detected, upon conclusion of the refractory examination, transmitting a message to a remote account indicating access to the patient record. Sadwick in the same field of endeavor teaches lighting signaling system, wherein a multi-colored lamp mounted on a wall outside of the patient examination room; and changing colors accordingly.



The prior art taken either singly or in combination fails to anticipate or fairly suggest a remote eye examination system further comprising:
a linkage between the illumination of a multi-colored lamp and the operation or discontinuance of operation of examination equipment inside the room and specified configurations of operation steps of the multi-colored lamp as claimed; recited together in combination with the totality of particular features/limitations recited therein. 

Claims 7-10 are also allowed due to their dependence on claim 6.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communication from the examiner should be directed to Jie Lei whose telephone number is (571) 272 7231. The examiner can normally be reached on Mon.-Thurs. 8:00 am to 5:30 pm.

	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published application may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Services Representative or access to the automated information system, call 800-786-9199(In USA or Canada) or 571-272-1000.  


/JIE LEI/Primary Examiner, Art Unit 2872